Citation Nr: 0836645	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-35 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than January 31, 
2005, for the assignment of a 30 percent disability rating 
for service-connected right foot cold injury residuals.

2.  Entitlement to an effective date earlier than January 31, 
2005, for the assignment of a 30 percent disability rating 
for service-connected left foot cold injury residuals.

3.  Entitlement to an effective date earlier than January 31, 
2005, for the award of service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from March 1944 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2005 and November 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.  The veteran 
testified before the undersigned at a hearing in August 2008.  
A transcript of this proceeding is associated with the claims 
folder.   

The Board notes that in a November 2006 VA Form 9 the veteran 
perfected appeals for the issues of entitlement to service 
connection for tinnitus, entitlement to an earlier effective 
date for the award of a total disability rating based on 
individual unemployability, and entitlement to an earlier 
effective date for the award of eligibility to Dependents' 
Educational Assistance under 38 U.S.C.A. chapter 35.  
However, in November 2006 correspondence the veteran withdrew 
his appeal concerning these issues.  Thus, these issues are 
no longer in appellate status.  

With regard to the issue concerning entitlement to an 
effective date earlier than January 31, 2005, for the award 
of service connection for PTSD, the Board notes that the 
veteran was originally assigned an effective date of January 
28, 2005.  A review of the record shows that the veteran's 
claim for service connection for PTSD was received by his 
representative on January 28, 2005, but was not received by 
VA until January 31, 2005.  Thus, in a September 2006 rating 
decision the effective date was changed to January 31, 2005, 
and thus the issue is appropriately characterized as set 
forth on the title page of this decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  After being provided timely notification of an October 
1975 rating decision, which continued a 10 percent evaluation 
for bilateral trench foot and denied service connection for a 
psychiatric disorder, the veteran did not perfect an appeal 
of these issues.

3.  It is not factually ascertainable from the evidence of 
record that the veteran was entitled to a 30 percent 
disability rating for service-connected right foot cold 
injury residuals prior to January 31, 2005.

4.  It is not factually ascertainable from the evidence of 
record that the veteran was entitled to a 30 percent 
disability rating for service-connected left foot cold injury 
residuals prior to January 31, 2005.

5.  It is not factually ascertainable from the evidence of 
record that the veteran was entitled to service connection 
for PTSD prior to January 31, 2005.

6.  A preponderance of the evidence shows that the veteran 
suffers from loss of use of the right foot.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to January 31, 2005, for a 30 percent disability rating for 
service-connected right foot cold injury residuals are not 
met. 38 U.S.C.A.  §§ 5110, 5111 (West 2002); 38 C.F.R. §§ 
3.31, 3.400, 3.401 (2007).

2.  The criteria for entitlement to an effective date prior 
to January 31, 2005, for a 30 percent disability rating for 
service-connected left foot cold injury residuals are not 
met. 38 U.S.C.A.  §§ 5110, 5111 (West 2002); 38 C.F.R. §§ 
3.31, 3.400, 3.401 (2007).

3.  The criteria for entitlement to an effective date prior 
to January 31, 2005, for the award of service connection for 
PTSD are not met. 38 U.S.C.A.  §§ 5110, 5111 (West 2002); 38 
C.F.R. §§ 3.31, 3.400, 3.401 (2007).

4.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment have 
been met. 38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 38 
C.F.R. § 3.808 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an effective date 
earlier than January 31, 2005, for the assignment of 30 
percent disability ratings for his service connected right 
and left foot disorders, entitlement to an effective date 
earlier than January 31, 2005, for the award of service 
connection for PTSD, and entitlement to automobile and 
adaptive equipment or adaptive equipment only.  

Factual Background

A review of the record shows that the veteran was treated for 
a cold injury to his feet during service.  By rating decision 
dated in September 1945 the RO granted service connection for 
bilateral trench foot and assigned a 20 percent disability 
rating from August 7, 1945, the day following the veteran's 
discharge from service.  By rating decision dated in December 
1946 the RO increased the disability rating for trench foot, 
bilateral, from 20 percent to 30 percent effective November 
25, 1945.  Subsequently, by rating decision dated in January 
1949, the RO decreased the disability rating for trench foot, 
bilateral, from 30 percent to 10 percent effective March 5, 
1949.  This 10 percent rating was continued in rating 
decisions dated in February 1950, April 1950, July 1950, 
October 1950, and September 1971.  

In June 1975, the veteran submitted a claim for an increased 
rating for his bilateral foot disorder.  He also requested 
that he be awarded service connection for shrapnel in his 
back and a psychiatric disorder.  He underwent a VA 
examination in August 1975 and in August 1975 correspondence 
the veteran stated that if the RO's decision was based on 
this VA examination than the August 1975 correspondence was 
to serve as a "Notice of Disagreement" of this denial.  By 
rating decision dated in October 1975 the RO continued the 10 
percent disability rating for bilateral trench foot from 
March 5, 1949, and denied service connection for shrapnel 
wounds to the back and for a psychiatric disorder.  
Subsequently, in October 1975, the RO issued a statement of 
the case as to these issues.  However, the veteran never 
perfected an appeal.

In correspondence received by VA on January 31, 2005, the 
veteran requested an increased rating for his service-
connected bilateral foot disorder and submitted a claim of 
entitlement to service connection for PTSD.  

A June 2005 VA psychiatric examination revealed a diagnosis 
of PTSD.  By rating decision dated in June 2005, the RO 
granted service connection for PTSD and assigned a 70 percent 
disability rating from January 28, 2005, later amended as 
January 31, 2005.  The RO also continued the 10 percent 
rating for the veteran's left foot (previously trench foot 
bilateral) and awarded a separate 10 percent disability 
rating for the veteran's right foot from January 28, 2004.  
Subsequently, by statement of the case dated in September 
2006 the RO increased the veteran's disability rating for 
each of his feet from 10 percent to 30 percent, effective 
January 31, 2005, the date of his claim.  

Earlier Effective Date

The effective date of an award based on a claim for increase 
of compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  VA 
regulations provide that the effective date for increases 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  Under 
this rule, an effective date for an increased rating may be 
assigned later than the date of receipt of the claim -- if 
the evidence shows that the increase in disability actually 
occurred after the claim was filed -- but never earlier than 
the date of receipt of the claim.

The law provides an exception to this general rule: The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2).  The regulations provide that the effective date 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
claim is received within one year from such date otherwise, 
date of receipt of claim. 38 C.F.R. § 3.400(o)(2). 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

A claim is "a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit."  38 C.F.R. § 3.1(p).  A 
report of examination or hospitalization which meets certain 
requirements will be accepted as an informal claim for 
benefits if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a).  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by uniformed services will 
be accepted as an informal claim for increased benefits.  38 
C.F.R. § 3.157(a), (b).  When the following reports relate to 
examination or treatment of a disability for which service 
connection has previously been established, the date of 
outpatient or hospital examination or the date of admission 
to a VA or uniformed services hospital will be accepted as 
the date of receipt of claim and the date of a uniformed 
service examination which is the basis for granting severance 
pay to a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim. 38 C.F.R. § 3.157(b)(1).

	1.  Right and left foot cold injury residuals

As noted above, a September 2006 rating action increased the 
veteran's disability rating for cold injuries of both feet to 
30 percent for each foot, effective January 31, 2005.  The 
veteran contends that he is entitled to an earlier effective 
date for the assignment of a 30 percent rating.  Thus, the 
question for consideration is whether an increased rating 
prior to this date is possible.

In the present case, the veteran's most recent claim of 
entitlement to an increased rating for her cold injury 
residuals of the feet was received by the RO on January 31, 
2005.  Thus, that date serves as the date of claim.

Again, 38 C.F.R. § 3.400(0)(2) provides that the effective 
date with respect to an increase in disability will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred of a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.  

Thus, under 38 C.F.R. § 3.400(0)(2), it is necessary to 
determine whether, sometime between January 31, 2000, and 
January 31, 2001, an increase in the veteran's cold injury 
residuals became factually ascertainable.  To do so, the 
rating criteria for the disability at issue must be examined.  

The veteran's cold injury residuals of his upper and lower 
extremities are evaluated under Diagnostic Code 7122, which 
addresses "cold injury residuals." Under Diagnostic Code 
7122, a 30 percent rating is warranted when there are cold 
injury residuals with the following in the affected parts: 
arthralgia or other pain, numbness, or cold sensitivity, plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis). 38 
C.F.R. § 4.104, Diagnostic Code 7122. 

The medical evidence of record does not indicate that between 
January 31, 2000, and January 31, 2001, the veteran's left 
and right foot cold injury residuals
was manifest by symptomatology most nearly approximating the 
30 percent rating criteria ultimately assigned in the 
September 2006 rating decision.  In fact, there are no 
clinical records dated between June 2001 and July 2001 that 
show treatment for cold injury residuals.  

Based on the foregoing, the Board concludes that an increase 
in the veteran's cold injury residuals of the feet were not 
factually ascertainable during the period in question.  
Therefore, the provisions of 38 C.F.R. § 3.400(0)(2) cannot 
serve as a basis for an earlier effective date here.  

As the exception provided in 38 C.F.R. § 3.400(0)(2) is thus 
inapplicable, the standard remains that of a comparison 
between the date of receipt of claim or the date entitlement 
arose, with the later of the two serving as the effective 
date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(0).  

As previously noted, in this case the RO received the 
veteran's claim of entitlement to an increased rating for 
cold injury residuals on January 31, 2001.  Thus, that date 
serves as the date of claim. Although the evidence of record 
does not reveal an exact date upon which the entitlement 
arose, the Board notes that such information is not required 
in order to conclude that the January 31, 2001, date selected 
by the RO is the earliest possible effective date.  The 
reason for this is that, if the entitlement arose prior to 
January 31, 2001, then the date of claim would be the later 
of the two, and hence the correct effective date as provided 
by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the 
entitlement occurred after January 31, 2001, would not 
entitle the veteran to an earlier effective date.

The Board has also contemplated whether any evidence of 
record prior to October 5, 2001, could serve as an informal 
claim in order to entitle the veteran to an earlier effective 
date.  In this regard, the Board observes that an October 
1975 rating decision denied entitlement to an increased 
rating for the veteran's service-connected cold injury 
residuals (then characterized as trench foot).  The veteran 
failed to perfect an appeal with respect to that 
determination.  Thus, the October 1975 rating decision is 
final.  See 38 U.S.C.A. § 7104.  Due to the finality of that 
decision, an effective date prior to October 1975 is not 
possible here.  Accordingly, the question for consideration 
is whether any document of record received following the 
October 1975 denial but prior to January 31, 2001, could be 
construed as an informal claim.  

In consideration of the above, it is again noted that any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2007). 

After reviewing the record, the Board concludes that there 
are no testimonial documents submitted between the October 
1975 denial but prior to January 31, 2001, indicating an 
intent to claim entitlement to an increased rating for cold 
injury residuals.  Therefore, assignment of an earlier 
effective date is not possible under 38 C.F.R. § 3.155.

The Board additionally calls attention to 38 C.F.R. § 3.157, 
which provides that if a formal claim for compensation has 
previously been allowed, or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, a report of 
examination or hospitalization can be accepted as an informal 
claim for benefits.  However, the claims file contains no 
treatment or examination reports between the dates in 
question, precluding assignment of an earlier effective date 
is not possible under 38 C.F.R. § 3.157.

In sum, there is no support for an award of a 30 percent 
rating for cold injury residuals prior to January 31, 2001.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


2.	PTSD

As noted above, a June 2005 rating decision granted service 
connection for PTSD and assigned a 70 percent evaluation 
effective January 28, 2005.  A subsequent September 2006 
rating action amended the effective date of the grant of 
service connection for PTSD to January 31, 2005.  The veteran 
contends that he is entitled to an earlier effective date for 
the award of service connection.  Thus, the question for 
consideration is whether an award prior to this date is 
possible.

In the present case, the veteran separated from active 
service in August 1945.  It is not in dispute that he failed 
to submit a claim of entitlement to service connection for a 
psychiatric disability within one year from his discharge. 
 Therefore, assignment of an effective date back to the day 
following discharge is not possible. 

It is again noted that a rating decision dated October 24, 
1975, denied the veteran's claim of entitlement to service 
connection for psychiatric disorder.  The RO issued a 
statement of the case with regard to this issue in October 
1975 but the veteran failed to perfect an appeal.  Thus, the 
October 1975 rating decision is final.  See 38 U.S.C.A. 
§ 7104.  The effect of that finality is to preclude an award 
of an effective date prior that denial.  Moreover, the 
veteran has not raised a claim of clear and unmistakable 
error (CUE) such as to challenge the finality of that 
determination.  

Based on the foregoing, any effective date awarded in the 
present case must follow October 24, 1975.  Moreover, as 
previously noted, the appropriate effective date is the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Here, the RO received the veteran's application for 
compensation for a PTSD on January 31, 2005.  Thus, that date 
serves as the date of claim. Although the evidence of record 
does not reveal an exact date upon which the entitlement 
arose, the Board notes that such information is not required 
in order to conclude that the January 31, 2005, date selected 
by the RO is the earliest possible effective date.  The 
reason for this is that, if the entitlement arose prior to 
January 31, 2005, then the date of claim would be the later 
of the two, and hence the correct effective date as provided 
by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the 
entitlement occurred after January 31, 2005, would not 
entitle the veteran to an earlier effective date.

The Board has also considered whether any evidence of record 
after the last final rating decision on October 24, 1975, but 
prior to January 31, 2005, could serve as an informal claim 
in order to entitle the veteran to an earlier effective date. 
 In this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155 
(2007).

After reviewing the record, the Board concludes that there 
are no such testimonial documents submitted between October 
24, 1975, and January 31, 2005, indicating an intent to 
reopen a claim of entitlement to service connection for PTSD.

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the veteran's January 2005 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that his claim, be it formal or informal, of entitlement to 
service connection for PTSD was filed earlier than January 
31, 2005. 38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 
33 (1993). 

In sum, the presently assigned effective date of January 31, 
2005, is appropriate and there is no basis for an award of 
service connection for PTSD prior to that date. As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Automobile and/or Adaptive Equipment
        
Financial assistance may be provided to an "eligible 
person"" in acquiring an automobile or other conveyance and 
adaptive equipment, or adaptive equipment only.  38 U.S.C.A. 
§ 3902(a)(b).

A veteran is considered an "eligible person" if he is 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes. 38 C.F.R. § 3.808(b)(1).

A veteran who does not qualify as an "eligible person" 
under the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips, and 
adaptive equipment.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 
3.808(b)(1)(iv).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

A May 2005 VA examination shows significant impairment of the 
right foot.  The examiner noted that the veteran had no 
ability to dorsiflex the right foot with a withered anterior 
muscle group and right foot drop.  The veteran wore a brace 
to support the right foot and ankle.  The examiner noted that 
the veteran was treated for polio after leaving service in 
1949 and opined that the veteran's current right foot 
disorder was related to the post-service affliction of polio.  

A September 2006 VA aid and attendance examination also shows 
significant impairment of the right foot.  However, this 
examiner opined that the veteran's right foot disorder, 
including right foot drop, was related to the veteran's in-
service cold injury to the feet.  The examiner also opined 
that the veteran was qualified for auto-adaptation since he 
has very poor function of his right foot and wears a brace, 
making driving very difficult.  

A November 2007 VA examination also showed significant 
impairment of the right foot.  This examiner noted the 
veteran's history of frost-bite to the feet in service and 
polio after service and opined that the veteran's bilateral 
foot disorders were likely due to his post-service polio.  
However, this examiner also noted that the veteran's 
bilateral foot disorders were "multifactorial."

Also of record are several statements from the veteran's 
private physicians, Dr. J.B.T. and Dr. T.F., attributing the 
veteran's current foot problems with his cold injury in 
service.  Specifically, in a May 2005 statement Dr. J.B.T. 
opined that due to the veteran's peripheral neuropathy of the 
feet he has difficulty driving a car, ambulating, and 
performing activities of daily living.  Also, in a March 2006 
statement Dr. J.T.B. wrote that while the veteran has been 
diagnosed with post-polio syndrome, a review of the veteran's 
records showed that the veteran had bulbar polio "which 
should not have affected his lower extremities but would 
rather have affected his respiratory status."  

Considering this evidence, the Board finds a sufficient basis 
to award financial assistance in acquiring an automobile or 
other conveyance and adaptive equipment.  While the May 2005 
VA and November 2007 examiners found that the veteran's right 
foot disorder was related to the polio he experienced after 
service, the September 2006 VA examiner opined that the 
veteran's right foot disorder, including right foot drop, was 
related to the veteran's in-service cold injury to the feet.  
The September 2006 VA examiner also opined that the veteran 
was qualified for auto-adaptation since he has very poor 
function of his right foot and wears a brace making driving 
very difficult.  Furthermore, the November 2007 VA examiner 
also acknowledged the veteran's in-service cold injury to the 
feet and noted that the veteran's problems with his feet were 
"multifactorial."  Also, statements from the veteran's 
private physicians show that the veteran's current foot 
disorders are related to his cold injuries in service and 
indicate that the type of polio the veteran suffered from 
post-service could not have affected his lower extremities.  
Thus, the Board finds that the evidence is at least in 
equipoise with respect to the question of whether the veteran 
has permanent loss of use of his right foot due to service-
connected disability.  As such, the Board finds that the 
evidence supports an award of financial assistance in 
acquiring an automobile or other conveyance and adaptive 
equipment.  38 C.F.R. § 3.808(b)(1).
 
Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Proper notice was not provided regarding the bilateral foot 
disorder issues.  Although the appellant received inadequate 
notice, and that error is presumed prejudicial, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-
Flores, 22 Vet. App. at 49.  The record reflects that the 
veteran was provided a meaningful opportunity to participate 
effectively in the processing of his claim such that the 
notice error did not affect the essential fairness of the 
adjudication now on appeal.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, such as the PTSD issue on appeal, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
is intended to serve has been fulfilled Dingess v. Nicholson, 
19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  The appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  That burden has not been met in this 
case.  

With regard to the automobile and adaptive equipment issue, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.




ORDER

The claim for assignment of an effective date earlier than 
January 31, 2005, for a 30 percent rating for service-
connected right foot cold injury residuals is denied.

The claim for assignment of an effective date earlier than 
January 31, 2005, for a 30 percent rating for service-
connected left foot cold injury residuals is denied.

The claim for assignment of an effective date earlier than 
January 31, 2005, for a 30 percent rating for service-
connected right foot cold injury residuals is denied.

The claim for assignment of an effective date earlier than 
January 31, 2005, for the award of service connection for 
PTSD is denied.

Entitlement to automobile and adaptive equipment is granted.




____________________________________________
ERIC. S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


